Citation Nr: 0922406	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-36 525	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America 


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1952 to November 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

This matter is advance on the Board's docket.  38 C.F.R. 
§ 20.900.

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND 

On VA examination in March 2007, the Veteran had a slow and 
deliberate gait while using a cane.  Coordination was 
diminished with tandem walking. The examiner described 
propulsion as good and that the Veteran could walk about 100 
yards before he became fatigued and had to rest.  The Veteran 
did have tremors and he needed help with some daily 
activities such as putting on socks and shoes, but he could 
dress, shave, and bath himself and go to the toilet.  The 
examiner stated that the Veteran was capable of protecting 
himself from the hazards and dangers of his daily 
environment.

In August 2008, the Veteran was hospitalized after he 
overdosed on pain medication.  After he was stabilized he was 
transferred to a healthcare center for inpatient 
rehabilitation until he was able to demonstrate the ability 
to care for himself.  Against medical advice, the Veteran 
left before his rehabilitation was completed. 




A reexamination is required to determine the current severity 
of the Veteran's health problems.  Therefore pursuant to 
38 C.F.R. § 3.327(a), the case is REMANDED for the following 
action:

1. Afford the Veteran a VA examination 
for aid and attendance and housebound 
to determine whether he is in need of 
regular aid and attendance or is 
housebound.  The claims folder must be 
made available to the examiner for 
review.  

The assessment should include whether 
or not the Veteran is able to dress 
himself, keep himself ordinarily clean 
and presentable, feed himself, or 
attend to the wants of nature; also 
whether or not the Veteran is 
physically and mentally able to protect 
himself from the hazards or dangers 
incident to his daily environment. 

2. After the requested development has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).




 Department of Veterans Affairs


